DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on January 27, 2022.  Claim 1-15 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Pat. Pub. No. 2021/0100033).

Regarding claim 1, Li et al discloses a channel sensing method, comprising: performing, by a sending device (fig. 11 [first communication device 11]), listen-before-talk (LBT) (paragraph 35 – performs LBT processing); and sending, by the  (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal includes first information used to indicate, to a first receiving device that receives the first channel occupancy signal, a to-be- protected channel occupancy time on a channel occupied by the sending device after the LBT succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time); wherein the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT, the MCOT comprises one or more intervals (paragraph 134 the multiplexing association information includes first information and type information for indicating; the first information may include number of slots remaining in the MCOT). 
Regarding claim 2, Li et al discloses the sending device sends the first channel occupancy signal before one of the one or more intervals (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 3, Li et al discloses the first channel occupancy signal further comprises second information used to indicate a part of the first receiving device to respond to the first channel occupancy signal, so that the first receiving device sends a second channel occupancy signal to a second receiving device, and the second channel occupancy signal is used to indicate, to the second receiving device, the to-be-(paragraph 228).  
Regarding claim 4, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 5, Li et al discloses the sending device sends a channel release signal, used to indicate the first receiving device or the second receiving device to release the to-be-protected channel occupancy time indicated by the first channel occupancy signal (paragraph 135).  
Regarding claim 6, Li et al discloses a channel sensing method, comprising: receiving, by a receiving device, a first channel occupancy signal from a sending device (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal includes first information used to indicate, to the receiving device, a to-be-protected channel occupancy time on a channel occupied by the sending device after listen-before-talk (LBT) succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time); wherein the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT, the MCOT comprises one or more intervals (paragraph 134 the multiplexing association information includes first information and type information for indicating; the first information may include number of slots remaining in the MCOT)..  
Regarding claim 7, Li et al discloses the receiving device receives the first channel occupancy signal before one of the one or more intervals (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 8, Li et al discloses the first channel occupancy signal further comprises second information, used to indicate the receiving device to respond to the first channel occupancy signal, so that the receiving device sends a second channel occupancy signal to one or more other receiving devices, and the second channel occupancy signal is used to indicate, to the one or more other receiving devices, the to-be-protected channel occupancy time on the channel occupied by the sending device after the LBT succeeds (paragraph 228).  
Regarding claim 9, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 10, Li et al discloses the receiving device further receives a channel release signal from the sending device, and the channel release signal is used to indicate the one or more other receiving devices to release the to-be- protected channel occupancy time indicated by the first channel occupancy signal; and the receiving device sends a release acknowledgement signal in response to the release signal, and the release acknowledgement signal is used to indicate the one or more other receiving devices to release the to-be-protected channel occupancy time indicated by the second channel occupation signal (paragraph 135).  
Regarding claim 11, Li et al discloses a sending device, comprising a processor and a transceiver connected to the processor, wherein the processor is configured to: perform listen-before-talk (LBT) (paragraph 35 – performs LBT processing); and to control the transceiver to send, responsive to success of the LBT, a first channel occupancy signal (paragraph 220 [line 5-7] and 221 lines [1-2] information sending unit sends the multiplexing association information for MCOT after LBT process succeeds), wherein the first channel occupancy signal includes first information used to indicate, to a first receiving device that receives the first channel occupancy signal, a to-be-protected channel occupancy time on a channel occupied by the sending device after the LBT succeeds (paragraph 228 the multiplexing association information includes first information and type information for indicating, which includes time); wherein the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT, the MCOT comprises one or more intervals (paragraph 134 the multiplexing association information includes first information and type information for indicating; the first information may include number of slots remaining in the MCOT)..  
Regarding claim 12, Li et al discloses the processor is configured to control the transceiver to send the first channel occupancy signal before one of the one or more intervals (paragraph 35 discloses obtaining MCOT from the LBT process).  
Regarding claim 13, Li et al discloses the first channel occupancy signal further comprises second information used to indicate a part of the first receiving device to respond to the first channel occupancy signal, so that the first receiving device sends a second channel occupancy signal to a second receiving device, and the second channel occupancy signal is used to indicate, to the second receiving device, the to-be-(paragraph 228).  
Regarding claim 14, Li et al discloses the second channel occupancy signal is sent before one of the one or more intervals (paragraph 228).  
Regarding claim 15, Li et al discloses the transceiver is further configured to send a channel release signal, used to indicate the first receiving device or the second receiving device to release the to-be-protected channel occupancy time indicated by the first channel occupancy signal (paragraph 135).   
Response to Arguments
Applicant’s arguments filed on January 27, 2022 have been fully considered.  Applicant’s arguments are not persuasive in regards to the 35 USC § 102 rejections as the claim is currently written.  Arguments and corresponding examiner’s responses are shown below for Claim 1.  The same arguments are valid for the Claim 1 and the similar features of other independent claims. 
Argument:  The Applicant argues on pages 6-7 that the Li does not disclose “the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT” of independent claim 1 and similar feature in independent claims 6 and 11.    	Response: The Examiner respectfully disagrees because Li teaches “the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT”.  Li discloses on paragraph 131-132 that the first-transmission terminal sends multiplexing association information for MCOT; wherein the first-transmission terminal is considered the sending device; wherein the first-transmission terminal determines MCOT; paragraph 134 teaches that the multiplexing association information includes first information and type information for indicating; the first information may include number of slots remaining in the MCOT.  Therefore, Li teaches “the first information comprises a channel reservation time that is less than or equal to a maximum channel occupancy time (MCOT) obtained by the sending device after the success of the LBT”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LITON MIAH/          Primary Examiner, Art Unit 2642